Roosevelt, J.
This was an action by the indorsees, against the drawer, of a bill of exchange made in Oarthagena, (New Granada,) but payable in New York; and protested for nonacceptance. The defense is that it was not duly indorsed by the payee. We hold that being payable in New York, the instrument, as to the mode of its transfer, is governed by the laws of New York, and that by those laws a general indorsement like the one before us, is sufficient to transfer a bill or note, wherever made.
The exceptions must be overruled and judgment for the plaintiffs affirmed, with costs.
Davies, J., concurred.